Title: From Benjamin Franklin to the Marquis de Lafayette, 28 March 1782
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,
Passy, March 28. 1782.
I have considered the Proposal of getting the American Prisoners out of Forton Goal & bringing them over in Companies to France in smuggling Vessels; but as to effect this there must be some Place found on the Coast where the Prisoners may assemble to wait for the Vessel may lye to wait for the Prisoners, as the Case may happen, without Danger of being discovered and seized, (it being hardly possible to regulate & time the different Operations by Land & Water so as to meet exactly at the same time) and there being I imagine, no such Place on that Part of the Coast, I apprehend the Project to be impracticable. Mr. Young may however, makes the Enquiry he proposes at Dunkirk of Mr. Coffyn, in his way to Ostend, and writes to us the Opinion of that Gentleman. With great & sincere Esteem & Affection, I am, dear Sir, Your most obedient & most humble Servt.
Mr. De la Fayette.
